DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-22 are pending in the application, claims 18-22 are withdrawn from consideration.
Amendments to the specification and the claims 1-4, 15, 16, and 18, filed on 26 October 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 26 October 2022, regarding the objections to the specification and claims, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants arguments and amendments to the specification and claims.

Applicants' arguments in the response filed 26 October 2022, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants arguments and amendments to the claims.

Applicants' arguments in the response filed 26 October 2022, regarding the 35 U.S.C. §103 rejections of claim 16 made of record over Coolen in view of Berger, have been fully considered and are deemed persuasive.  The rejection has been withdrawn in view of applicants arguments and amendments to the claims.

Applicants' arguments in the response filed 26 October 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.
The applicants argue that needle punching, compression, and thermal bonding are used in combination to produce the claimed article would result in the unexpected improvement of dry delamination strength as measured by ASTM D3936.  The examiner respectfully disagrees.  Overcoming a rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope, and the results must truly be unexpected.  MPEP §716.02.  Additionally, the burden rests with Applicant to establish results are unexpected and significant.  MPEP §716.02(b).   Applicants' showing of allegedly unexpected results is not commensurate in scope with the claims, and applicants do not explain why the results are truly unexpected and significant.
The examples included in the specification, which are now relied upon as a showing of unexpected results, are drawn to a sample that has been compressed under a 1 ft x 1 ft press at 8100 lbf (which calculated out to be approximately 56 psi) ([0173] of disclosure).  The specification further recites that the compression is performed by --subjecting the material to a pressure from about 0 to about 1200 psi, including for example, from about 10 psi to about 500 psi, 100 to 1000 psi, from about 250 to 1000 psi, from about 400 to about 950 psi, from about 500 to 750 psi, or from about 600 to 700 psi-- ([0119] of disclosure).  The claims however, are broader than the showing and there is no explanation as why one of ordinary skill in the art would expect the unexpected results when compression is for example, slightly above 0 (i.e., a value within the claimed range); therefore, the showing of unexpected results is unpersuasive.  (Furthermore, in that the claimed range is so undefined as to include such small and infinitesimal pressures, the limitation of "compression and applying heat" is herein considered as a product-by-process limitation (as explained further in rejections below).)
Applicants also argue that the "distinguishable thermoplastic woven layer" of Coolen teaches away from the use of needle punching (which promotes mixing and/or interlocking of the filaments or fibers and a gradual transition from one layer to another), because said "distinguishable thermoplastic woven layer" is defined to describe the transition from one layer to the next as essentially not gradual ([Col. 3: li. 57-65] of Coolen).  Whereby needle punching the "distinguishable thermoplastic woven layer" of Coolen would introduce unwanted additional fiber-fiber interactions.  The examiner respectfully disagrees.  In the instant case, Berger discloses that needle punching or similar technique is used to pull or push a preselected portion of the fibers of a layer and insert them into at least an adjacent layer where they may engage with the fibers of the adjacent layer, and that the fibers engage the layers substantially uniformly over substantially the entire extent of the layer ([Col. 2: li. 64 to Col. 3: li. 3] of Berger).  Coolen discloses that the "distinguishable thermoplastic woven layer" can have some mixing and/or interlocking of filaments or fibers in the different layers, so long as transition from one layer to the next is essentially not gradual, and that each of the layers can be substantially homogeneous, not exhibiting large gradients in composition over its thickness (that is, it can have some non-homogeneousness over its thickness so long as transition from one layer to the next is essentially not gradual) ([Col. 3: li. 53-63] of Coolen).  In that Berger discloses needle punching to promote substantially uniform engagement of the fibers over substantially the entire extent of the layer (i.e. not a gradual change), and that Coolen allows for some non-homogeneity, a person of ordinary skill in the art would still have been motivated to combine needle punching with the composite of Coolen as it would not teach away from Coolen.
Therefore, in light of applicants arguments, it is the decision of the examiner that the 35 U.S.C. §103 rejections of claims 1-3, 5-15, and 17 made over Coolen in view of Berger and claim 4 over Coolen in view of Berger and Lawless are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Coolen et al. (US 6,207,599 B1) in view of Berger et al. (US 9,212,437 B2), and further evidenced by Non-Patent Literature No. 1 ("Polyethylene") (referred to herein as "NPL-1"), Non-Patent Literature No. 2 ("Polyamide 6") (referred to herein as "NPL-2"), and Non-Patent Literature No. 3 ("Polyamide 46") (referred to herein as "NPL-3").
Regarding Claim 1:  Coolen discloses a multi-layer structure that comprises at least a distinguishable layer, the distinguishable layer is selected from thermoplastic woven layer, a thermoplastic continuous layer, or a nonwoven layer comprising filaments or fibers bonded by means of a binder polymer ([Col. 3: li. 42-48] of Coolen).  Coolen also discloses that the from at least one to at least three distinguishable layers can comprise an inner layer positioned between two outer layers of the multi-layer structure ([Col. 3: li. 42 to Col. 4: li. 7] of Coolen).  It is also disclosed by Coolen that each of the layers is substantially homogeneous (exhibits no large gradient s in composition over its thickness) and/or consists of a single type of filaments or fibers or a homogeneous blend of more than one type of filaments or fibers ([Col. 3: li. 60-65] of Coolen), but also discloses that some mixing and/or interlocking of the filaments or fibers in the different layers cannot be avoided in nonwovens ([Col. 3: li. 53-58] of Coolen).  Coolen further discloses that the structure is thermally bonded and that each of the layers comprises a binder polymer, preferably a thermoplastic binder polymer, present as part of the filaments or fibers of the layers, wherein said filaments or fibers are bicomponent filaments or fibers ([Col. 4: li. 27-30] and [Col. 5: li. 1-41] of Coolen).  It is further disclosed by Coolen that the melting or softening temperature of the binder polymer is preferably 15 to 20 °C lower than that of the filaments or fibers ([Col. 5: li. 1-4] of Coolen).  Coolen goes on to disclose that the layers are heat bonded by melt bonding via the bonding polymer of the layers ([Col. 1: li. 5 to Col. 2: li. 61] and [Col. 7: li. 4-5] of Coolen).  Specifically, Coolen provides for --a composite comprising:  (a) a woven fabric, a non-woven fabric, or a knitted face fabric having a first surface and an opposing second surface, wherein:  (ii) the woven fabric, the non-woven fabric, or the knitted face fabric comprises a first polymer having a first melting point and a second polymer having a second melting point being higher than the first melting point; (b) a nonwoven backing material having a first surface and an opposing second surface, wherein the nonwoven backing material comprises a third polymer having a third melting point and a fourth polymer having a fourth melting point being higher than the third melting point; and wherein the woven fabric, the non-woven fabric, or the knitted face fabric is further bonded to the nonwoven backing material by applying heat to at least partially melt or soften the first polymer and the third polymer such that they bond together--.
Coolen fails to disclose that --the woven fabric, the non-woven fabric, or the knitted face fabric is needle punched such that fibers protrude from the first surface the woven fabric, the non-woven fabric, or the knitted face fabric; and wherein the fibers protruding from the first surface the woven fabric, the non-woven fabric, or the knitted face fabric are interlocked with the first surface of the nonwoven backing material--.
Berger discloses a reinforced polymer composite formed from a plurality of layers in face-to-face contact, the layers can include an oriented layer of woven or non-woven reinforcing fabric with oriented fibers and a layer of randomly oriented fibers, and that a needle punch or similar technique is used to pull or push a preselected portion of the fibers of a layer and insert them into at least an adjacent layer where they may engage with the fibers of the adjacent layer, wherein frictional interactions and mechanical interference between the fibers from the differing layers will hold, bind and interlock at least adjacent reinforcing layers to one another and render a one-piece reinforcement with enhanced interlayer strength (figures 2, 3, 6, and [Col. 2: li. 59 to Col. 3: li. 15] of Berger). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the composite structure of Berger with the composite disclosed by Coolen in order to have --the woven fabric, the non-woven fabric, or the knitted face fabric be needle punched such that fibers protrude from the first surface the woven fabric, the non-woven fabric, or the knitted face fabric; and wherein the fibers protruding from the first surface the woven fabric, the non-woven fabric, or the knitted face fabric are interlocked with the first surface of the nonwoven backing material--.  One of ordinary skill in the art would have been motivated to have combined the composite structure of Berger with the composite disclosed by Coolen, from the stand-point of enhancing delamination strength ([Col. 5: li. 7-13] of Berger).
(In the instant case, the intermediate product of the reinforced polymer composite disclosed by Berger (that is, before the impregnation of the layers with a polymer resin) is combined with the composite disclosed by Coolen; wherein the needling would occur before the heat bonding.  Such a combination is feasible in that Coolen acknowledges that needled layers for interlocking of fibers can't be avoided in the art ([Col. 3: li. 24-27 and 55-57] of Coolen), and the composite disclosed by Berger indicates that by needling of layers and the layers being impregnated with a binder and cured results in the layers being less likely to delaminate due to the interlocking fibers ([Col. 4: li. 65 to Col. 5: li. 13] of Berger).)
With Regards to Claim 1:  For the purposes of examination the limitation of --the woven fabric, the non-woven fabric, or the knitted face fabric is further bonded to the nonwoven backing material by compressing and applying heat to at least partially melt or soften the first polymer and the third polymer such that they bond together-- is treated as a product-by-process limitation.  The claim does not specify an explicit temperature range for the heating or pressure range for the compression.  In that the instant disclosure recites a pressure range of "from above 0 to about 1200 pounds per square inch (p.s.i.)", which could amount to the slightest amount of pressure (such as, compressive forces exerted on the needle punched composite), and that the prior art of Coolen discloses thermally bonding the layers by heating ([Col. 27-30] of Coolen), the limitation is not considered to impart any significant structure to the claimed invention.  See MPEP §2113.
Regarding Claim 2:  Coolen in view of Berger discloses that the woven fabric, the non-woven fabric, or the knitted face fabric is a woven fabric having the first surface and the opposing second surface ([Col. 3: li. 44-47] of Coolen).
Regarding Claim 3:  Coolen in view of Berger discloses that the woven fabric, the non-woven fabric, or the knitted face fabric is a non-woven fabric having the first surface and the opposing second surface ([Col. 3: li. 44-47] of Coolen).
Regarding Claim 5:  Coolen in view of Berger discloses that the first polymer, the second polymer, the third polymer, and the fourth polymer each independently comprises polypropylene, polyethylene, polyamides, co-polyester, co-polyamide, or a combination thereof ([Col. 5: li. 47-60] of Coolen).
Regarding Claim 6:  Coolen in view of Berger discloses that the first polymer and the second polymer are present in a multi-component (e.g. bi-component) fiber ([Col. 5: li. 12-30] of Coolen).
Regarding Claim 7:  Coolen in view of Berger discloses that the third polymer and the fourth polymer are present in a multi-component (e.g. bi-component) fiber ([Col. 5: li. 12-30] of Coolen).
Regarding Claim 8:  Coolen in view of Berger discloses the first polymer (e.g. polyethylene and polyamide 6), but does not explicitly recite it having a melting point from about 110 °C to about 250 °C.  However, it has been evidenced by other non-patent literature references that the polymer comprising the first polymer of Coolen in view of Berger can have a melting point from about 110 °C to about 250 °C.  NPL-1 discloses that polyethylene can have a melting point of from 115 to 135 °C (Page 2 of NPL-1).  NPL-2 discloses that polyamide 6 can have a melting point of from 230 to 280 °C (Page 2 of NPL-2).  Therefore, as evidenced by the non-patent literature references the first polymer disclosed by Coolen in view of Berger can have a melting point that anticipates the claimed range of --about 110 °C to about 250 °C--.  See MPEP §2131.03(I).
Regarding Claim 9:  Coolen in view of Berger discloses the second polymer (e.g. polyethylene and polyamide 6), but does not explicitly recite it having a melting point from about 130 °C to about 450 °C.  However, it has been evidenced by other non-patent literature references that the polymer comprising the second polymer of Coolen in view of Berger can have a melting point from about 130 °C to about 450 °C.  NPL-1 discloses that polyethylene can have a melting point of from 115 to 135 °C (Page 2 of NPL-1).  NPL-2 discloses that polyamide 6 can have a melting point of from 230 to 280 °C (Page 2 of NPL-2).  Therefore, as evidenced by the non-patent literature references the second polymer disclosed by Coolen in view of Berger can have a melting point that anticipates the claimed range of --about 130 °C to about 450 °C--.  See MPEP §2131.03(I).
Regarding Claim 10:  Coolen in view of Berger discloses the third polymer (e.g. polyethylene and polyamide 6), but does not explicitly recite it having a melting point from about 110 °C to about 250 °C.  However, it has been evidenced by other non-patent literature references that the polymer comprising the third polymer of Coolen in view of Berger can have a melting point from about 110 °C to about 250 °C.  NPL-1 discloses that polyethylene can have a melting point of from 115 to 135 °C (Page 2 of NPL-1).  NPL-2 discloses that polyamide 6 can have a melting point of from 230 to 280 °C (Page 2 of NPL-2).  Therefore, as evidenced by the non-patent literature references the third polymer disclosed by Coolen in view of Berger can have a melting point that anticipates the claimed range of --about 110 °C to about 250 °C--.  See MPEP §2131.03(I).
Regarding Claim 11:  Coolen in view of Berger discloses the fourth polymer (e.g. polyethylene and polyamide 6), but does not explicitly recite it having a melting point from about 130 °C to about 450 °C.  However, it has been evidenced by other non-patent literature references that the polymer comprising the fourth polymer of Coolen in view of Berger can have a melting point from about 130 °C to about 450 °C.  NPL-1 discloses that polyethylene can have a melting point of from 115 to 135 °C (Page 2 of NPL-1).  NPL-2 discloses that polyamide 6 can have a melting point of from 230 to 280 °C (Page 2 of NPL-2).  Therefore, as evidenced by the non-patent literature references the fourth polymer disclosed by Coolen in view of Berger can have a melting point that anticipates the claimed range of --about 130 °C to about 450 °C--.  See MPEP §2131.03(I).
Regarding Claim 12:  Coolen in view of Berger discloses that the melting point of the second polymer is at least 15 to 20 °C higher than the melting point of the first polymer ([Col. 5: li. 1-3] of Coolen); which overlaps the presently claimed range of --at least 20 °C higher--.  Coolen differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Coolen, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 13:  Coolen in view of Berger discloses that the melting point of the fourth polymer is at least 15 to 20 °C higher than the melting point of the third polymer ([Col. 5: li. 1-3] of Coolen); which overlaps the presently claimed range of --at least 20 °C higher--.  Coolen differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Coolen, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 14:  Coolen in view of Berger discloses that the volume ratio of first polymer ("binder polymer"; e.g. polyamide 6) to the second polymer ("filament or fiber forming polymer"; e.g. polyamide 46) is preferably lower than 20:80 in the woven fabric, the non-woven fabric, or the knitted face fabric ([Col. 5: li. 47-60] and [Col. 6: li. 1-10] of Coolen), but does not explicitly recite that the woven fabric, the non-woven fabric, or the knitted face fabric comprises --from about 10 wt% to about 40 wt% of the first polymer, and from about 90 wt% to about 60 wt% of the second polymer--.  It has been evidenced by other non-patent literature data that the first polymer (polyamide 6) can have a density of 1.14 g/cm3 (page 1 of NPL-2), and that the second polymer (polyamide 46) can have a density of 1.19 g/mL (1.19 g/cm3) (page 1 of NPL-3).  At the time the invention was made a person having ordinary skill in the art could have calculated the wt% of the first polymer and the second polymer to be 19 wt% [= ( (0.20 cm3)(1.14 g/cm3) / ( (0.20 cm3)(1.14 g/cm3) + (0.80 cm3)(1.19 g/cm3) ) ) x 100 = ( 22.8 g / (22.8 g + 95.2 g) ) x 100] and 81 wt% [= ( 95.2 g / (22.8 g + 95.2 g) ) x 100], respectively.  As such, Coolen in view of Berger disclose that the woven fabric, the non-woven fabric, or the knitted face fabric comprises about 19 wt% of the first polymer and 81 wt% of the second polymer; which anticipates the claimed range of --from about 10 wt% to about 40 wt% of the first polymer, and from about 90 wt% to about 60 wt% of the second polymer--.  See MPEP §2131.03(I).
Regarding Claim 15:  Coolen in view of Berger discloses that the volume ratio of third polymer ("binder polymer"; e.g. polyamide 6) to the fourth polymer ("filament or fiber forming polymer"; e.g. polyamide 46) is preferably lower than 20:80 in the nonwoven backing material ([Col. 5: li. 47-60] and [Col. 6: li. 1-10] of Coolen), but does not explicitly recite that the nonwoven backing material comprises --from about 20 wt% to about 60 wt% of the third polymer, and from about 80 wt% to about 40 wt% of the fourth polymer--.  It has been evidenced by other non-patent literature data that the first polymer (polyamide 6) can have a density of 1.14 g/cm3 (page 1 of NPL-2), and that the second polymer (polyamide 46) can have a density of 1.19 g/mL (1.19 g/cm3) (page 1 of NPL-3).  At the time the invention was made a person having ordinary skill in the art could have calculated the wt% of the third polymer and the fourth polymer to be 19 wt% [= ( (0.20 cm3)(1.14 g/cm3) / ( (0.20 cm3)(1.14 g/cm3) + (0.80 cm3)(1.19 g/cm3) ) ) x 100 = ( 22.8 g / (22.8 g + 95.2 g) ) x 100] and 81 wt% [= ( 95.2 g / (22.8 g + 95.2 g) ) x 100], respectively.  As such, Coolen in view of Berger disclose that the nonwoven backing material comprises about 19 wt% of the first polymer and 81 wt% of the second polymer; which overlaps the presently claimed range of --from about 20 wt% to about 60 wt% of the third polymer, and from about 80 wt% to about 40 wt% of the fourth polymer--.  Coolen in view of Berger differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Coolen in view of Berger, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 17:  Coolen in view of Berger discloses that the composite has a three-dimensional shape (figure 1 of Coolen).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coolen et al. (US 6,207,599 B1) in view of Berger et al. (US 9,212,437 B2) as applied to claim 1 above, and further in view of Lawless (US 5,891,547 A).
Coolen in view of Berger is relied upon as described above.
Regarding Claim 4:  Coolen in view of Berger fails to disclose that --the woven fabric, the non-woven fabric, or the knitted face fabric is a knitted face fabric having the first surface and the opposing second surface--.
Lawless discloses a needle punched nonwoven wherein the backing layer is a knitted scrim ([Col. 3: li. 46-52] and [Col. 6: li. 1-9] of Lawless).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the knit scrim of Lawless as the woven fabric, the non-woven fabric, or the knitted face fabric of the composite disclosed by Coolen in view of Berger in order to have --the woven fabric, the non-woven fabric, or the knitted face fabric be a knitted face fabric having the first surface and the opposing second surface--.  One of ordinary skill in the art would have been motivated to have incorporated the knit scrim of Lawless as the woven fabric, the non-woven fabric, or the knitted face fabric of the composite disclosed by Coolen in view of Berger, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781